The plaintiff brought his action, under the statute, as administrator of Mrs. Susannah Knight, deceased, on behalf of her next of kin, to recover damages for her death, alleged to have been caused by the negligence of the employees of the defendant, in November, 1859. It was proved on behalf of the plaintiff, upon the trial, that Mrs. Knight, in company with her father, an old man, took the cars of the defendant at Schenectady, and proceeded to Syracuse, occupying the rear car of the train. At Syracuse the car in which they were seated was detached from the train, and they were directed to go forward into the next car. The testimony on the part of the plaintiff was to the effect, that they had barely time to reach the next car when the train was started. There were no seats in the car which they entered, and they were directed by a man carrying a *Page 293 
lantern, and appearing to be one of the employees of the road, "to go forward — that there were seats forward." In compliance with this direction, Mrs. Knight and her father attempted to reach the next forward car, the train being at that time in rapid motion, but in passing from the one platform to the other, she fell between the cars and was instantly killed. It was a dark and somewhat stormy night — a rain, or sleet, falling and freezing.
It was further proved, on behalf of the plaintiff, that the deceased was under fifty years of age at the time of her death, in vigorous health, and accustomed to earn about a dollar per day, by her labor as a seamstress. She left three children, two sons and one daughter, all of them over twenty-one years of age, and living away from their mother. It was shown that she was in the habit of making articles of clothing and sending them to her children from time to time.
On behalf of the defendant, the conductor and brakeman on the train in question, testified that the deceased carried a bandbox, bundle, basket and flower pot, and that her father had a carpet-bag, and also that the direction to the passengers to pass into the forward car was made as soon as the train reached Syracuse, where a stoppage was made of some ten or twelve minutes.
The jury found a verdict for the plaintiff for $3,500, and the Special Term denied the motion of the defendant for a new trial. The General Term, on appeal, directed a new trial, unless the plaintiff should stipulate to accept a reduction of the verdict. This the plaintiff consented to do, and from the judgment entered accordingly, for $2,387.57, the defendant appeals to this court.
It cannot be considered negligence on the part of the person killed, that she attempted to pass from one car to another, in obedience to the orders of the defendant. She was not only directed to go forward into another car, in the night-time, during a storm, and when the train was in motion, but it was necessary for her comfort and convenience that she should do so. The car to which she was directed to go, when the train stopped at Syracuse, was filled with *Page 294 
passengers, and the alternative was presented to her of incurring the risk of the transit, or remaining standing, with an aged companion, whose strength, it may well be concluded, was unequal to such a position. She had a right to a seat, and it was the duty of the defendant to provide her with one. If, in discharging that duty, they required her to perform an act which was perilous in itself, and in doing which she lost her life, the negligence, if any, which that act involved, should be imputed to the company alone. The rule that contributory negligence will prevent a recovery, by the party suffering the injury, ought not to be applied to such a case. It would seem to be manifestly unjust to characterize as negligence the act of yielding obedience, under such circumstances, to the requirements of the party inflicting the injury, and to hold, as between the parties themselves, that it should deprive the party injured of all legal redress. It would be a novel, as well as a dangerous, rule, to hold that a railroad company should enjoy immunity from liability, when the act which occasioned the injury was undertaken under its direction, and was one which the passenger must perform in order to procure the seat, which the company was bound to furnish.
I admit that passing from one car to another, in a dark and stormy night, when the train was in motion, incumbered with baggage, and having charge of an aged person, was an act fraught with imminent peril, and if done without sufficient reason, one involving great negligence.
But, having been undertaken at the request of the company, it is to be regarded as their act, and attempted at their risk. Unless this view of the case is adopted, railroad companies may be guilty of the grossest wrongs without incurring liability. In performing their contract, they may require a feeble and inexperienced person to incur fearful risks, and then claim to be without fault in law, on the ground that the passenger, who may have suffered an injury, was negligent in following their reckless directions. The very statement of such a case suggests the necessity of so administering the law as to obviate so great an evil. *Page 295 
There was no error, therefore, in the rulings of the judge, who presided at the Circuit, touching the negligence of the deceased.
There was some slight evidence that the next of kin of the deceased sustained some pecuniary loss by her death. She was, at the time of her death, about fifty years of age, industrious in her habits and in the enjoyment of robust health. It also appeared that she left three children living, who were supporting themselves away from home. She was in constant communication with them, and was in the habit of making and sending to them some articles of clothing. It cannot, therefore, be said that her children had no pecuniary interest in her life, even if that term is used in its most limited signification. The extent of that interest was a question for the jury, and was fairly submitted to them on the evidence.
When we consider the defect which the statute was designed to remedy, it is taking too narrow a view of the matter to say that the word pecuniary was used in so limited a sense as to embrace only the loss of money.
Such a limitation would, in many cases, render the statute a mere mockery, because it would afford no substantial relief in the very cases in which it is most needed. The loss of the society of a deceased relative, the injury to the affections of those surviving, cannot be regarded as being within the remedy of the statute, because in no sense can the loss be regarded as pecuniary. But to children, the loss of a parent involves the loss of many other things which this court has heretofore regarded as of a pecuniary character, and as the subjects of consideration by a jury in assessing the damages under the statute. (Tilley v. Hudson River R.R. Co., 24 N.Y. 471.) It is true that these children were away from home, probably of full age, and not immediately dependent upon their mother for support. But the evidence also shows that they were not beyond the reach of a mother's care and bounty. Out of her earnings, insignificant as they were proved to be, she provided small articles of clothing *Page 296 
for them, and the jury had a right to find that her death involved them in a pecuniary loss.
The statute under consideration has presented some difficult questions of construction, but the courts have taken a humane view of them, and have endeavored to effectuate what may fairly be presumed to have been the intention of the legislature in providing a remedy unknown to the common law. It would not, therefore, have been proper for the judge to have instructed the jury, as he was requested to do, that the plaintiff was entitled to recover only nominal damages. There is no precise rule which a jury can adopt in estimating such damages. The question should always be left, as it was in this case, to their judgment upon the whole case, and when the question has been fairly submitted, and the damages are not excessive, their verdict should not be disturbed.
It follows from these views that the exceptions to the judge's charge were not well taken, and the judgment should be affirmed.
All the judges concurring,
Judgment affirmed. *Page 297